       Case 1:08-cr-00059-AWI Document 180 Filed 04/16/21 Page 1 of 2


 1   MONICA L. BERMUDEZ
     Attorney at Law, SBN 275434
 2   1670 M Street
 3   Bakersfield, CA 93301
     Tel: (661) 616-2141
 4   Email: monica@lawbermudez.com

 5   Attorney for:
     ALFREDO NUNO
 6
                                    UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                      Case No. 1:08-CR-00059 AWI
10
                        Plaintiff
11

12
      ALFREDO NUNO,                                  STIPULATION AND ORDER FOR
13                                                   BRIEFING SCHEDULE
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE ANTHONY
16   W. ISHII, UNITED STATES DISTRICT COURT JUDGE; AND KATHLEEN SERVATIUS,
     ASSISTANT UNITED STATES ATTORNEY:
17

18          COMES NOW Defendant, ALFREDO NUNO, by and through his attorney of record,

19   MONICA L. BERMUDEZ, hereby submitting the following proposed order for a briefing

20   schedule regarding the Defendant’s request for Compassionate Release.

21   IT IS SO STIPULATED.
                                                              Respectfully Submitted,
22   DATED: April 14, 2021                                    /s/ Monica L. Bermudez___
                                                              MONICA L. BERMUDEZ
23                                                            Attorney for Defendant
                                                              Alfredo Nuno
24

25
     DATED: April 14, 2021                                    /s/Kathleen Servatius _____
26                                                            KATHLEEN SERVATIUS
                                                              Assistant U.S. Attorney
27

28
                                                    1
       Case 1:08-cr-00059-AWI Document 180 Filed 04/16/21 Page 2 of 2


 1

 2
                                              ORDER

 3

 4         IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:
 5

 6         Defendant’s/Petitioner’s Opening Brief: Due June 14, 2021
 7
           Government/Respondent’s Opposition Brief Due July 14, 2021
 8
           Defendant’s/Petitioner’s Rely (if any) Due July 28, 2021
 9

10
     IT IS SO ORDERED.
11

12   Dated: April 16, 2021
                                              SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
